DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       CROSS-REFERENCE TO RELATED APPLICATION
2.          The present application is a national phase entry under 35 U.S.C. Q 371 of International Application No. PCT/CN2016/099714, filed September 22, 2016, entitled "INTEGRATED CIRCUIT PACKAGE WITH GLASS SPACER", which designated, among the various States, the United States of America. The entirety of the PCT/CN2016/099714 Application is hereby incorporated by reference. 

                          EXAMINER'S AMENDMENT
3.          An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
Cancel claims 39-45.
Remarks:
4.       This application is in condition for allowance except for the presence of claims 39-45 directed to Group II's invention which was non-elected without traverse. Accordingly, claims 39-45 been cancelled.

                                                                       Allowable Subject Matter
5.         Claims 26-27, 29-38 are allowed.
  					  Reasons for Allowance
6.         The following is an examiner's statement of reasons for allowance:


Remarks:
The closest prior arts are Kim et al., (US 2015/0179555), and Seng Kim et al., US 2005/0023654. However, none of the reference teaches or suggest the claimed invention, for instance “......wherein the spacer includes a core layer located between a first mask layer and a second mask layer, and wherein the glass is located in the core layer; and a molding compound that at least partially encompasses the first die, the second die, and the spacer, as recited in the claim.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899